Taliaferro, J.
This suit is founded on the same basis with that of the same plaintiffs against Jules Schneider and Edward Schnegans, *437No. 23,616, the judgment in which has just been pronounced. For the reasons therein assigned, it is ordered that the judgment of the district court rendered in favor of the plaintiff’s in this case (No. 23,617), be annulled, avoided and reversed. It is further ordered, that there be judgment in favor of the defendants, the plaintiffs paying costs in both courts.
Rehearing refused.